UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-7568



BRIAN WILLIAM SCOTT, a/k/a Brian W. Scott,

                Petitioner - Appellant,

          v.


E. RICHARD BAZZLE, Warden of Perry Correctional Institute; HENRY
D. MCMASTER, Attorney General for South Carolina,

                Respondents - Appellees.


                            No. 07-7598



BRIAN WILLIAM SCOTT, a/k/a Brian W. Scott,

                Petitioner - Appellant,

          v.


E. RICHARD BAZZLE, Warden of Perry Correctional Institution;
HENRY D. MCMASTER, Attorney General of South Carolina,

                Respondents - Appellees.


Appeals from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (8:05-cv-02690-GRA; 8:06-cv-02730)


Submitted:   February 21, 2008               Decided:   March 3, 2008
Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Brian William Scott, Appellant Pro Se.     Derrick K. McFarland,
Donald John Zelenka, OFFICE OF THE ATTORNEY GENERAL OF SOUTH
CAROLINA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

               Brian William Scott seeks to appeal the district court’s

order    accepting    the   recommendation          of   the   magistrate    judge,

granting summary judgment to Respondents, and denying relief on his

28 U.S.C. § 2254 (2000) petitions.               The order is not appealable

unless     a   circuit   justice      or    judge   issues     a    certificate    of

appealability.       28 U.S.C. § 2253(c)(1) (2000).                A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”             28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district      court   is   debatable      or    wrong     and   that   any

dispositive procedural ruling by the district court is likewise

debatable.       Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).               We have independently reviewed the

record and conclude that Scott has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeals.       We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                           DISMISSED




                                       - 3 -